[Cite as Bradley v. Ohio Dept. of Transp., 2015-Ohio-4944.]



TINA BRADLEY                                           Case No. 2015-00435-AD

       Plaintiff                                       Clerk Mark H. Reed

       v.
                                                       MEMORANDUM DECISION
OHIO DEPARTMENT OF
TRANSPORTATION

       Defendant



        {¶1} Tina Bradley (hereinafter “plaintiff”) filed this claim on May 1, 2015 to
recover damages which occurred when her 2005 Chevrolet Cobalt struck a pothole on
April 14, 2015 while she was traveling on the ramp from I-71 North to 270 West in
Franklin County, Ohio. This road is a public road maintained by the Ohio Department of
Transportation (hereinafter “ODOT”).               Plaintiff’s vehicle sustained damages in the
amount of $178.15.
        {¶2} In order to recover on a claim for roadway damages against the Ohio
Department of Transportation, Ohio law requires that a motorist/plaintiff prove all of the
following:
        {¶3} That the plaintiff’s motor vehicle received damages as a result of coming
into contact with a dangerous condition on a road maintained by ODOT.
        {¶4} That ODOT knew or should have known about the dangerous road
condition.
        {¶5} That ODOT, armed with this knowledge, failed to repair or remedy the
dangerous condition in a reasonable time.
        {¶6} In this claim, the Court finds that the plaintiff did prove that her vehicle
received damages and that those damages occurred as a result of the plaintiff’s vehicle
coming into contact with a dangerous condition on a road maintained by ODOT.
Case No. 2015-00435-AD                       -2-               MEMORANDUM DECISION




       {¶7} The next element that a plaintiff must prove to succeed on a claim such as
this is to show that ODOT knew or should have known about this dangerous condition.
Based on the evidence presented, the Court is unable to find that ODOT had actual
knowledge of the dangerous condition. Likewise, the Court is unable to find that the
defendant should have known about this dangerous condition and thus would have had
constructive notice about the highway danger.           Constructive notice is defined as
“(n)otice arising from the presumption of law from the existence of facts and
circumstances that a party has a duty to take notice of...Notice presumed by law to have
been acquired by a person and thus imputed to that person.” (Black’s Law Dictionary at
1090 8th Ed. 2004.)
       {¶8} In order for there to be constructive notice, a plaintiff must prove that
sufficient time has passed after the dangerous condition first appears, so that under the
circumstances the defendant should have gained knowledge of its existence. This, the
plaintiff has been unable to do.
       {¶9} In the Investigation Report filed July 7, 2015, ODOT indicated that the
location of the incident was on IR 71, between mile markers 28.0 and 28.3 in Franklin
County. This section of the roadway on IR 71 has an average daily traffic count of
between 111,050 and 120,270 vehicles.          Despite this volume of traffic, ODOT had
received no notice of a pothole on this roadway prior to plaintiff’s incident. Thus, the
Court is unable to find that ODOT knew about the pothole. Within the past six months,
ODOT conducted three hundred seventeen (317) maintenance operations on IR 71 in
Franklin County where this incident occurred.         If any pothole was present for any
appreciable length of time, it is probable that it would likely have been discovered by
ODOT work crews.       It is thus likely that the pothole developed only shortly before
plaintiff struck it with her vehicle. Finally, the law in Ohio is that ODOT is not an absolute
Case No. 2015-00435-AD                     -3-              MEMORANDUM DECISION




insurer of a motorist’s safety on the highway. The department is only liable for damage
when the Court finds that it was negligent. This the Court is unable to do.
      {¶10} Since the plaintiff is unable to prove that the defendant knew or should
have known about this dangerous condition, the claim must fail.




TINA BRADLEY                                Case No. 2015-00435-AD

      Plaintiff                             Clerk Mark H. Reed

      v.
                                            ENTRY OF ADMINISTRATIVE
OHIO DEPARTMENT OF                          DETERMINATION
TRANSPORTATION

      Defendant

      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs shall be absorbed by the Court.




                                             MARK H. REED
                                             Clerk

Entry cc:
Tina Bradley                                 Jerry Wray, Director
4565 St. Margaret Lane                       Ohio Department Of Transportation
Whitehall, Ohio 43213                        1980 West Broad Street
                                             Mail Stop 1500
                                             Columbus, Ohio 43223
Case No. 2015-00435-AD           -4-   MEMORANDUM DECISION




Filed 9/23/15
Sent to S.C. Reporter 11/30/15